DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the Response to the Restriction Requirement filed on September 22, 2021. Applicant elected Group I (Claims 1-10), without traverse, for examination on the merits. 
Claims 12-20 have been canceled (claim 11 does not exist).
Claims 1-10 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Objections
	Claim 1 recites: “receiving a request by the application to use one of the one or more general asset tokens to create one or more specific asset tokens that map to a portion of specific assets from the general asset pool, the one or more assets including the specific assets, the request initiated from a remote machine associated with one of the plurality of users associated which the one of the one or more general asset tokens to be used in the creation of specific asset tokens.” There appears to be a typographical error with respect to the term “which.” Appropriate correction is required. 



Claim Rejections - 35 USC § 112(b)
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
There is a lack of antecedent basis for the following terms: 
Claim 1: “the general asset tokens” (in the first limitation)
Claim 1: “the request data” (in the third limitation)
Claim 2: “the general asset token” (It’s not clear whether this refers to “one or more general asset tokens” or “one of the one or more general asset tokens”) 
Claim 3: “the repository”
Claim 3: “the prior general asset pool”
Claim 5: “the value of the specific token portion”
Claim 5: “the general asset tokens” 
Claim 5: “the specific token portion”
Claim 6: “the whole specific asset”
Claim 7: “the specific asset token”
Claim 9: “the transfer of ownership”
Claim 9: “the specific asset token”
Claim 10: “the user”



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-10 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). In this rejection, reference will be made to a Board Decision in this Application in Appeal 2016-007224, p. 4-6 (July 3, 2018).
Step 1: Does the Claim Fall within a Statutory Category?
Yes, Claims 1-10 recite a method and, therefore, are directed to the statutory class of a process. 
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following table identifies the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claims 1-10: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element



initializing one or more general asset tokens by an application on a first machine, the one or more general asset tokens associated with a plurality of users of the platform, each of the general asset tokens having a first value, the one or more general asset tokens mapped, by the application, to a value of one or more assets in a general asset pool;
But for the application and platform, this limitation recites the abstract idea of “initializing one or more general asset tokens…, the one or more general asset tokens associated with a plurality of users…, each of the general asset tokens having a first value, the one or more general asset tokens mapped…to a value of one or more assets in a general asset pool.” This abstract idea is a fundamental economic principle or practice (i.e., investing, finance) and a commercial interaction (i.e., sales activities, business relations). Therefore, this limitation recites the abstract idea of certain methods of organizing human activity.
“by an application on a first machine”
“platform”
“by the application”
receiving a request by the application to use one of the one or more general asset tokens to create one or more specific asset tokens that map to a portion of specific assets from the general asset pool, the one or more assets including the specific assets, the request initiated from a remote machine associated with one of the plurality of users associated which the one of the one or more general asset tokens to be used in the creation of specific asset tokens;
But for the application and the remote machine, this limitation recites the abstract idea of “receiving a request…to use one of the one or more general asset tokens to create one or more specific asset tokens that map to a portion of specific assets from the general asset pool, the one or more assets including the specific assets, the request initiated…[by] one of the plurality of users associated which the one of the one or more general asset tokens to be used in the creation of specific asset tokens.” This abstract idea is a fundamental economic principle or practice (i.e., investing, finance) and a commercial interaction (i.e., sales activities, business relations). Therefore, this limitation recites the abstract idea of certain methods of organizing human activity.
“by the application”
“from a remote machine”
creating a first specific asset token that maps to a portion of a whole specific asset, the first specific 


storing a record of the generated specific asset token and the updated status of the general asset token.
This limitation recites the abstract idea of “storing a record of the generated specific asset token and the updated status of the general asset token.” This abstract idea is a fundamental economic principle or practice (i.e., investing, finance) and a commercial interaction (i.e., sales activities, business relations). Therefore, this limitation recites the abstract idea of certain methods of organizing human activity.

2. The method of claim 1, further comprising updating a repository stored in memory to include the general asset token.
But for the memory, this limitation recites the abstract idea of “updating a repository…to include the general asset token.” This abstract idea is a fundamental economic principle or practice (i.e., investing, finance) and a commercial interaction (i.e., sales activities, business relations). Therefore, this limitation recites the abstract idea of certain methods of organizing human activity.
“stored in memory”
3. The method of claim 1, further comprising removing the general asset token from the repository and associating the general asset token with an updated general asset pool with different member and value attributes, the general asset token having a second value based on the prior general asset pool augmented by newly added assets.
This limitation recites the abstract idea of “removing the general asset token from the repository and associating the general asset token with an updated general asset pool with different member and value attributes, the general asset token having a second value based on the prior general asset pool augmented by newly added assets.” This abstract idea is a fundamental economic principle or practice (i.e., investing, finance) and a commercial interaction (i.e., sales activities, business relations). 

4. The method of claim 1, wherein the first specific asset token maps to a portion of specific asset that is less than a whole specific asset.
This limitation recites the abstract idea of “wherein the first specific asset token maps to a portion of specific asset that is less than a whole specific asset.” This abstract idea is a fundamental economic principle or practice (i.e., investing, finance) and a commercial interaction (i.e., sales activities, business relations). Therefore, this limitation recites the abstract idea of certain methods of organizing human activity.

5. The method of claim 1, wherein the value of the specific token portion is equivalent to the general asset tokens associated with the specific token portion and a transactional cost.
This limitation recites the abstract idea of “wherein the value of the specific token portion is equivalent to the general asset tokens associated with the specific token portion and a transactional cost.” This abstract idea is a fundamental economic principle or practice (i.e., investing, finance) and a commercial interaction (i.e., sales activities, business relations). Therefore, this limitation recites the abstract idea of certain methods of organizing human activity.

6. The method of claim 1, wherein the whole specific asset and all specific asset tokens mapped to the whole specific asset are associated with an asset that is a large-scale financial asset or a large-scale physical asset.
This limitation recites the abstract idea of “wherein the whole specific asset and all specific asset tokens mapped to the whole specific asset are associated with an asset that is a large-scale financial asset or a large-scale physical asset.” This abstract idea is a fundamental economic principle or practice (i.e., investing, finance) and a commercial interaction (i.e., sales activities, business relations). Therefore, this limitation recites the abstract idea of certain methods of organizing human activity.

7. The method of claim 6, further comprising terminating the specific asset token in response to 


8. The method of claim 1, further comprising storing general asset token information and specific asset token information in a distributed ledger by the application, the distributed ledger maintained by one or more distributed machines.
But for storing data in a distributed ledger by the application, this limitation recites the abstract idea of “storing general asset token information and specific asset token information.” This abstract idea is a fundamental economic principle or practice (i.e., investing, finance) and a commercial interaction (i.e., sales activities, business relations). Therefore, this limitation recites the abstract idea of certain methods of organizing human activity.
“in a distributed ledger by the application, the distributed ledger maintained by one or more distributed machines”
9. The method of claim 8, further comprising: receiving a request by the application to transfer ownership of a specific asset token between a first user and a second user of the plurality of users; and updating the distributed ledger based on the transfer of ownership of the specific asset token between the first user and the second user.
But for the application and updating the distributed ledger, this limitation recites the abstract idea of “receiving a request…to transfer ownership of a specific asset token between a first user and a second user of the plurality of users; and updating…based on the transfer of ownership of the specific asset token between the first user and the second user.”
“by the application”
“updating the distributed ledger”
10. The method of claim 1, further comprising: receiving an asset recommendation request by the application from a remote machine associated with one or more users; processing data associated with the user by a model for generating recommended asset information, the model being trained by previous data; and providing recommendation data by the application to the user based on an output of the model. 
But for the application and remote machine, this limitation recites the abstract idea of “receiving an asset recommendation request [from] one or more users; processing data associated with the user by a model for generating recommended asset information, the model being trained by previous data; and providing recommendation data…to the user based on an output of the model.” This abstract idea is a fundamental economic principle or practice (i.e., investing, finance) 

“by the application”


Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application? 
No. The judicial exception is not integrated into a practical application. The additional elements listed above (i.e., application on a first machine, platform, remote machine, memory, and distributed ledger) are recited at a high level of generality such that they amount to no more than using the computer as a tool to implement the abstract idea. Simply implementing the abstract idea on a device or computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of a computer or other technology. There is no technological problem that the claimed invention solves. Rather, the technology is invoked merely as a tool to perform the abstract idea. Claims 8 and 9 include limitations of storing data in a distributed ledger and updating the distributed ledger. These additional elements are just being used as a tool to store the data that is used for the abstract idea, and similar to the additional elements analyzed with respect to claim 1. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Therefore, the abstract idea is not integrated into a practical application.
Step 2B: Does the Claim Provide an Inventive Concept?  
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. When evaluated as a combination, the additional elements do not do more than they do individually. Combining the additional elements does not change the outcome of the analysis. 



Relevant Prior Art
	This Office action does not include an art rejection because art was not found that teaches or makes obvious the embodiment of the claims. An updated search of the art will be required in any subsequent Office actions. The following prior art was found:
RovelleQuartz, U.S. Patent Application Publication Number 2015/0081589 A1. This reference teaches 
Hurtado et al., U.S. Patent Application Publication Number 2020/0042908 A1. This reference teaches a method for managing digital tokens in a common risk mitigation mechanism. Data relating to a tender offer by a purchasing entity for an infrastructure project and data relating to a guarantee of required financing for the tender offer are received. Data pertaining to the tender offer is combined with data pertaining to the guarantee into a single cryptographically encrypted digital token. 
Clark, U.S. Patent Application Publication Number 2017/0116671 A1. This reference teaches a method for leveraging business entities as real estate investment trusts. Shares in a REIT are sold. 
Rohlfs, U.S. Patent Application Publication Number 2019/0095995 A1. This reference teaches a computerized exchange-controlled network based system that facilitates trading digitized asset-based mediums of exchange. 
Arvanaghi et al., U.S. Patent Number 10,929,842 B1. This reference teaches an invention for depositing and withdrawing a stable value digital asset tied to a blockchain in exchange for fiat. 
QuantmRE. “Why Asset-Backed Tokens could be a Better Investment than REITS or Rentals,” https://launch.quantmre.com/asset-backed-tokens-are-a-better-investment-than-reits-or-rentals/ (Oct. 3, 2018). QuantmRE teaches asset backed tokens that are tied to real estate. 
Kauflin, Jeff. “This Startup Could Finally Bring Real Estate into the Blockchain Era,” Forbes, https://www.forbes.com/sites/jeffkauflin/2018/04/17/this-startup-could-finally-bring-real-estate-into-the-blockchain-era/?sh=6bac7fe43a4b (Apr. 17, 2018). This reference teaches using blockchain technology to turn hard-to-trade assets such as real estate and private equity into tokenized securities.  
Trakx. “Overview of Asset-Backed Tokens,” Medium.com, https://medium.com/@Trakx.io/overview-of-asset-backed-tokens-90f1986de233 (Sep. 6, 2018). This reference teaches asset backed tokens.
Vidal, Maria T. “Tokenizing Real Estate on the Blockchain,” Medium.com, https://medium.com/@mariat.vidal/tokenizing-real-estate-on-the-blockchain-9a13ae99bf11 (Jul. 27, 2017). This reference teaches the tokenization of real estate. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698